We do not think that the word "appurtenances" can be construed to include the furnishing of steam and forced air for the use of the complainants as lessees of the premises described in the bill.
We do not think the complainants are entitled to show the existence of the alleged custom to substantiate their claim that the furnishing of steam and forced air passed under the lease as appurtenances. To permit this would be to add to the terms of the written instrument by parol, and we are of the opinion that when parties have embodied their agreements in formal instruments their security forbids the introduction of parol evidence to add to such instruments. Gage Mfg. Co. v. Woodward, 17 R.I. 464, 471; Myron v. Union R.R. Co., 19 R.I. 125.
Demurrer sustained.